DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 01/10/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 01/10/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 01/10/2022 in view of the amendments have been fully considered and are partially persuasive. Thus, the objections to Claims other than what is set for the below have been withdrawn.

On page 9 of the Remarks, Applicant argued:
	Claims 1, 9, and 15 are objected to because of alleged informalities. Specifically, the
Office suggests that Applicant amend claims 1, 9, and 15 to recite "a method performed by a
wireless device, [ comprising]" to clarify where the method is implemented. See Office Action, p.
2. Applicant respectfully notes that it is not required to amend pending claims 1, 9, and 15 as
suggested by the Office. Applicant also respectfully notes that the Office has not provided any
legal grounds to support the alleged informalities. Specifically, there is no requirement to clarify
where the method is implemented. Accordingly, Applicant respectfully requests reconsideration
and withdrawal of the objections.

In response to Applicant's argument, Examiner respectfully disagrees.
It is noted that MPEP (see, section 2111.02) states regarding “Effect of Preamble”:
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) (The claim at issue was directed to a driver for setting a joint of a threaded collar; however, the body of the claim did not directly include the structure of the collar as part of the claimed article. The examiner did not consider the preamble, which did set forth the structure of the collar, as limiting the claim. The court found that the collar structure could not be ignored. While the claim was not directly limited to the collar, the collar structure recited in the preamble did limit the structure of the driver. "[T]he framework - the teachings of the prior art - against which patentability is measured is not all drivers broadly, but drivers suitable for use in combination with this collar, for the claims are so limited." Id at 1073, 828 F.2d at 754.) (Emphasis added.)

As can clearly be seen from the above-cited MPEP, the preamble in claim might be interpreted to limit and define structure or claims. Further, if preamble is empty in claim, it is unclear what is an intended use of the claim, so the claim should be interpreted based what is recited in the body. 
Reconsidering claim 1 (similarly claims 9 and 15) at issue, the body of claim 1 recites, “receiving, by a wireless device ...; detecting a beam failure ...; determining ... ; and selecting ...” Without having the preamble to define where the method is implemented, it becomes unclear which component performs the above-underlined actions. Although it is recited that the action “receiving ...” is performed by “a wireless device”, it is unclear whether all other actions: “detecting ...”, “determining ...”, and “selecting ...” are performed by the “wireless device”. Rather, there might be other device(s) such as a repeater, a relay, or the like, which performs those actions. 
In view of the above, it is required to amend the preamble of the claim to recite “A method performed by a wireless device, comprising” in lines 1-2 to overcome the claim objection at issue.
Thus, the applicant’s argument is moot. 

With regard to the 103 rejections to claims 1-8 and 15-20, Applicant’s arguments filed 01/02/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

With regard to the 103 rejections to claims 9-14, Applicant’s arguments filed 01/02/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

On pages 10-12 of Remarks, Applicant argued: 
The alleged combination fails to disclose or suggest at least the above features of pending claim 1 as explained below. As a preliminary matter, Applicant notes that the Office acknowledges that Takeda does not explicitly teach "determining, based on a determination that the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure associated with the secondary cell, a default set of candidate beam RSs of the secondary cell," as recited in claim 1, but the Office relies on Jung (and Jung's provisional application) in an attempt to cure the admitted deficiencies of Takeda. See Office Action at pp. 4-5. ... As such, contrary to the Office's assertion, the Office's paraphrased statement of Jung's paragraph [0066], "the UE [is] not able to identify any suitable beam from at least one candidate beam set," does not disclose or suggest Jung's "at least one candidate beam set" "does not include one or more candidate beam RSs." See Office Action at 5. 
Further, unlike claim 1, Jung even provides more than one candidate beam set (e.g., candidate beam sets for different BWPs), such as (1) "at least one candidate beam set of at  least one current active BWP" and (2) "a candidate beam set of a default DL BWP" (see, e.g., Jung at paragraph [0066]), which fails to suggest at least "the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure associated with the secondary cell," as presently recited in claim 1. At least because both "at least one current active BWP" of Jung and the "default DL BWP" of Jung include candidate beam set(s) (i.e., one or more candidate beam(s)), Jung does not disclose or suggest at least "determining, based on a determination that the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure associated with the secondary cell, a default set of candidate beam RSs of the secondary cell," as presently recited in claim 1. For at least these reasons, claim 1 and its dependent claims are allowable over the cited references.
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that claim 1 only requires, “based on a determination that the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs)” in determining a default set of candidate beam RSs. That is, given the broadest reasonable interpretation, “the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs)” does not necessarily be interpreted in a manner where the one or more configuration parameters indicate NONE of one or more candidate beam reference signals (RSs), but could also be interpreted in a manner where the one or more configuration parameters indicates a first subset of a plurality of candidate beam RSs and do not indicate the one or more candidate beam RSs of the plurality of candidate beam RSs other than the first subset. In other words, the limitation, “the one or more configuration parameters do not indicate one or more candidate beam reference signals (RSs)”, is so broad to be read on Jung’s disclosure, “the at least one candidate beam set of at least one current active BWP includes at least one suitable beam regardless of whether the UE is able to identify any suitable beam therefrom” (see, ¶0065-0066) since there should exist “other beam” than the at least one suitable included in the at least one current active BWP, and this can thus be interpreted as that the at least one current active BWP (i.e., first configuration parameter) does not indicate the “other beam” (i.e., one or more candidate beam RSs). 

On pages 13-14 of Remarks, Applicant argued: 
First, contrary to the Office's assertion at pages 13-14 of the Office Action, paragraph
[0150] of Deenoo does not disclose or suggest at least the above features of claim 15. Deenoo at paragraph [0150] states: ... The Office characterizes Deenoo' s DCI as the claimed feature of "first message indicating a second set of candidate beam RSs that is different from the first set of candidate beam RSs." See Office Action at 14. But, Deenoo's DCI is "e.g., a reconfiguration index set to "default"," which does not disclose or suggest at least "a first message indicating a second set of candidate beam RSs that is different from the first set of candidate beam RSs" as recited in claim 15. Furthermore, none of Deenoo's "MAC CE (e.g., a deactivation command), and/or in a RRC message (e.g., a connection release message)" discloses or suggests at least "a first message indicating a second set of candidate beam RSs that is different from the first set of candidate beam RSs" as recited in claim 15.
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument, Deenoo clearly teaches, a first message indicating a second set of candidate beam RSs that is different from the first set of candidate beam RSs, as set forth below in regard to claim 15.

On page 15 of Remarks, Applicant argued: 
Second, contrary to the Office's assertion, Deenoo' s "use of the default configuration" does not stop "the first BFR procedure," as recited in claim 15. Indeed, Deenoo' s "use of the default configuration does not stop any beam failure recovery procedure. To the contrary, Deenoo at paragraph [0150] states "an event that triggers the WTRU to use the default configuration may include the WTRU determining that beam recovery was successful. For example, the TWRU may use a default configuration after beam failure recovery." (Emphasis added). Deenoo's successful beam failure recovery (and the use of the default configuration after beam failure recovery) indicates that the beam failure recovery was not stopped but successfully completed. See Id. As such, even assuming (without conceding) that Deenoo's DCI could be characterized as the claimed "first message," Deenoo' s "use of the default configuration" fails to disclose or suggest at least "stopping, based on the receiving the first message, the first BFR procedure," as recited in claim 15. 
In response to Applicant’s argument, Examiner respectfully disagrees.
More particularly, Deenoo discloses in ¶0150-0151 that WTRU receives a signaling (DCI) to revert to the default beam set (i.e., second set of candidate beam RSs) based on the receiving the signaling (DCI) (i.e., first message). It is noted that such disclosure implies that (the WTRU) has used the other beam set (prior to reverting to the default beam set) for beam failure recovery and revert to the default beam set for the beam failure recovery, which is considered as the beam failure recovery based on the other beam set will not be performed (i.e., stopping ... the first BFR procedure)]. 

On page 15 of Remarks, Applicant argued: 
Further, the Office relies on paragraph [0085] of Takeda'507 in an attempt to cure the above admitted deficiencies of Deenoo. See Id. Although paragraph [0085] of Takeda'507 states "a DCI format (for example, DCI format 0_0, 0_1, 1_0, 1_1, 2_X, and so on) of a monitoring target. The UE may determine a DCI format to be monitored during BFR," Takeda'507's DCI format also does not disclose or suggest "a first message indicating a second set of candidate beam RSs that is different from the first set of candidate beam RSs" as recited in claim 15. Furthermore, Takeda' 507 also does not disclose or suggest at least BFR is stopped based on Takeda'507's DCI format reception. As such, Takeda'507 also fails to disclose or suggest at least "stopping, based on the receiving the first message, the first BFR procedure," as recited in claim 15. For at least these reasons, claim 15 and its dependent claims are allowable over the cited references.
In response to Applicant’s argument, Examiner respectfully disagrees.
In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Takeda’507 is only applied to cure deficiencies of Deenoo for “receiving, during the first BFR procedure, a first message”, not for “stopping, based on the receiving the first message, the first BFR procedure” since Deenoo already clearly teaches, the limitation, as set forth below.     

Claim Objections
Claims 1-22 are objected to because of the following informality:  
Claim 1 recites, “a method comprising” (line 1). It is suggested to replace it with “a method performed by a wireless device, comprifcsing” to clarify where the method is implemented. Claims 9 and 15 are objected to at least based on a similar rational applied to claim 1. 
Claims 2-8, 10-14 and 16-22 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Jung et al (US Publication No. 2019/0261244). Note that Jung claims priority of US Provisional Application No. 62/631,627 filed on 02/16/2018, thus Jung is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019. 

Regarding claim 1, Takeda teaches, a method [FIG. 2; ¶0042, a method for BFR procedure] comprising: 
receiving, by a wireless device [FIG. 2; by UE], one or more first message comprising one or more first configuration parameters of a secondary cell [FIG. 2; ¶0042, at S101, (the UE) receives PDCCH; note that PDCCH comprises one or more configuration parameters, e.g., CORESET-BFR (see, ¶0089) and further note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)]; 
detecting a beam failure associated with the secondary cell [FIG. 2; ¶0042-0044, at S102, (the UE) detects a beam failure; note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)]; and 
selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam reference signal (RS) [FIG. 2; ¶0045-0046, at S103-S104, (the UE) identifies/transmits new candidate beam (i.e., candidate beam RS) via BR request based on measurements associated with pre-configured DL-RS resources (i.e., one or more candidate beam RSs); note that the BFR procedure of Takeda is associated with the secondary cell (see, ¶0053)].  
Although Takeda teaches, “receiving ... one or more first message comprising one or more first configuration parameters “ and “selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam” as set forth above, Takeda does not explicitly teach (see, emphasis), determining, based on a determination that the one or more first configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure, a default set of candidate beam RSs, selecting, one of the default set of candidate beam RSs, a candidate beam.
However, Jung teaches, determining, based on a determination that a first configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure, a default set of candidate beam RSs [FIG. 4; ¶0056, 0061 and 0066, when the UE is able (is not able) to identify at least one suitable beam (note that there should exist “other beam” than the at least one suitable included in the at least one current active BWP, and this can thus be interpreted as that the at least one current active BWP (i.e., first configuration parameter) does not indicate the “other beam” (i.e., one or more candidate beam RSs) from at least one candidate beam set of at least one current active BWP (or second BWP 404) (i.e., first configuration parameter), the UE switches to a default BWP/first BWP 402 and searches for a new suitable am from a candidate bam set of a default BWP (i.e., determining a default set of candidate beam RSs; note that switching to default BWP requires determining the default BWP beforehand)] (US Prov. App. No. 62/631,627, ¶0051, 0055 and 0061); and 
selecting, one of the default set of candidate beam RSs, a candidate beam RS [FIG. 4; ¶0056, 0061 and 0066, (the UE) switches to the default BWP/first BWP 402 and searches for a new suitable beam from a candidate bam set of a default BWP] (US Prov. App. No. 62/631,627, ¶0051, 0055 and 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda by including “determining, based on a determination that the one or more first configuration parameters do not indicate one or more candidate beam reference signals (RSs) for a beam failure recovery (BFR) procedure, a default set of candidate beam RSs, selecting, one of the default set of candidate beam RSs, a candidate beam RS“ as taught by Jung, because it would provide the system with the enhanced capability of preventing unwanted initiations of radio link failure procedure due to a failure of a subset of beams in a certain BWP in which UE stays for a long time [¶0056 of Jung] (US Prov. App. No. 62/631,627, ¶0051).

Regarding claim 2, Takeda in view of Jung teaches, all the limitations of claim 1 and particularly, “one or more candidate beam reference signals (RSs) ...  a default set of candidate beam RSs of the secondary cell”, as set forth above, and Takeda further teaches, 
the measurement associated with the one or more candidate beam RSs ... comprises RS received power (RSRP) measurements associated with the one or more candidate beam RSs ... [FIG. 2; ¶0045-0046, at S103-S104, measurements associated with pre-configured DL-RS resources (i.e., one or more candidate beam RSs) comprises identifying one or more preferred candidate beams (having high quality); further see, ¶0179-0180, the measurements incudes measuring a received power (e.g., RSRP)].  

Regarding claim 3, Takeda in view of Jung teaches, all the limitations of claim 1 as set forth above, and Takeda further teaches, sending an uplink signal [FIG. 2; ¶0046, at S104, (the UE) transmits a BFR request to base station (i.e., uplink signal)] comprising an indicator associated with the selected candidate beam RS [FIG. 2; ¶0048, the BFR request includes information regarding the new candidate beam and the beam information is indicated by a beam index, a port for a certain reference signal and/or a resource index (i.e., indicator associated with the selected candidate beam RS].  

Regarding claim 4, Takeda in view of Jung teaches, all the limitations of claim 1 as set forth above, and Takeda further teaches, receiving, based on the selected candidate beam RS, a second message [FIG. 2; ¶0049, at S105, (the UE) receives a BFR request response (i.e., second message) from the base station to the BFR request including the candidate beam (i.e., based on the selected candidate beam RS)].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Jung et al (US Publication No. 2019/0261244) and further in view of Deenoo et al (US Publication No 2020/0374960) and further in view of Zhang et al (US Publication No. 2020/0177263). 

Regarding claim 5, although Takeda in view of Jung teaches, all the limitations of claim 1 and particularly, “determining, based on a measurement associated with the one or more candidate beam RSs of the default set of candidate beam RSs of the secondary cell, that the selected candidate beam is indicated for the secondary cell” as set forth above, and Takeda further teaches, “sending an uplink signal comprising an indicator associated with candidate beam RS” as set forth above in claim 3, Takeda in view of Jung does not explicitly teach (see, emphasis), detecting a second beam failure ...; determining ... that no candidate beam RS is indicated; and sending, based on the determining that no candidate beam RS is indicated ...., an uplink signal.  
	However, Deenoo teaches, detecting a second beam failure [¶0196, (WTRU) performs beam selection or beam switch procedure due to a beam failure (i.e., detecting a second beam failure; note that the beam failure above is considered as the second beam failure since ¶0197-0198 discloses that (the WTRU) excludes all beams which are associated with the previous beam failure (which is considered as the first beam failure)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Jung by including “detecting a second beam failure“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].
	Further, Takeda in view of Jung and Deenoo does not explicitly teach (see, emphasis), determining ... that no candidate beam RS is indicated; and sending, based on the determining that no candidate beam RS is indicated ...., an uplink signal.
	However, Zhang teaches, determining ... that no candidate beam RS is indicated; and sending, based on the determination that no candidate beam RS is indicated ...., a signal [FIG. 5B; ¶0007 and 0045, if there are no candidate beam available upon the candidate-beam timer expiration, indicating that no candidate beam available].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Jung and Deenoo by including “determining ... that no candidate beam RS is indicated; and sending, based on the determination that no candidate beam RS is indicated ...., a signal“ as taught by Zhang, because it would provide the system with the enhanced capability for beam failure recovery procedure in NR network [¶0005 of Zhang].

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Jung et al (US Publication No. 2019/0261244) and further in view of Deenoo et al (US Publication No 2020/0374960). 

Regarding claim 6, although Takeda in view of Jung teaches, all the limitations of claim 1 and particularly, "a beam failure recovery procedure associated with the secondary cell" as set forth above, Takeda in view of Jung does not explicitly teach, receiving one or more second messages, wherein the second messaged comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs. 
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration], wherein the one or more second messages comprises one or more second configuration parameter [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Jung by including “receiving one or more second messages, wherein the one or more second messages comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Regarding claim 21, although Takeda in view of Jung teaches, all the limitations of claim 1 and particularly, "receiving one or more messages comprising one or more configuration parameters of a secondary cell .... selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam reference signal (RS)” as set forth above, and Takeda further teaches, a configured candidate beam RS set for a BFR procedure associated with the secondary cell [FIG. 2; ¶0045-0046, the pre-configured DL-RS for BFR associated with the secondary cell; note that the BFR procedure of Tazuki is associated with the secondary cell (see, ¶0053)], Takeda in view of Jung does not explicitly teach (see, emphasis), one or more second messages comprising one or more second configuration parameters.
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration] comprising one or more second configuration parameters [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a configured candidate beam RS set [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of Jung by including the above-mentioned features, as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No. 2021/0058129) in view of Jung et al (US Publication No. 2019/0261244) and further in view of Zhou et al (US Publication No. 2019/0053314). 

Regarding claim 8, although Takeda in view of Jung teaches, all the limitations of claim 1 and particularly, the feature, the BFR procedure is associated with the secondary cell" as set forth above, Takeda in view of Jung does not explicitly teach (see, emphasis), transmitting, based on a determination that the one or more configuration parameters do not indicate a candidate beam threshold for the BFR procedure, an uplink signal, wherein the uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated.  
	However, Zhou teaches, transmitting, that the one or more configuration parameters does not indicate a candidate beam threshold for a beam failure recovery (BFR) procedure [FIG. 21; ¶0149, if (the wireless device) receives configuration parameters indicating a second type of BFR request and does not identify a candidate beam from the configured multiple beams for a beam failure recovery procedure (note that the configuration parameter does not indicate any sort of candidate threshold)], a first uplink signal [FIG. 21; ¶0149, transmitting a BFR request], wherein the first uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated [FIG. 21; ¶0149, the BFR request comprises a signal indicating of no candidate beam].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takeda in view of JUng by including the above-mentioned features, as taught by Zhou because it would provide the system with the enhanced capability of efficiently determining a new beam for beam switching in a timely and efficient manner [¶0002 of Zhou].

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Publication No. 2019/0053314) in view of Takeda et al (US Publication No. 2021/0058129). 

Regarding claim 9, Zhou teaches, a method [FIG. 2; ¶0149, a method for BFR procedure] comprising: 
receiving, by a wireless device [FIGS. 21-22; by wireless device 2102], one or more first messages comprising one or more configuration parameters [FIG. 21; ¶0149, (the wireless device 2102) receives configured multiple beams via RRC configuration]; 
detecting a beam failure [FIG. 21; ¶0149, (the wireless device) determines a beam failure]; 
determining that the one or more configuration parameters does not indicate a candidate beam threshold for a beam failure recovery (BFR) procedure if (the wireless device) receives configuration parameters indicating a second type of BFR request and does not identify a candidate beam from the configured multiple beams for a beam failure recovery procedure (note that the configuration parameter does not indicate any sort of candidate threshold because the configuration parameter does not include any candidate threshold)]; and 
based on the determining [FIG. 21; ¶0149, based on the determining that the configuration parameter does not indicate any sort of candidate threshold, as set forth above], transmitting a first uplink signal [FIG. 21; ¶0149, transmitting a BFR request], wherein the first uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated [FIG. 21; ¶0149, the BFR request comprises a signal indicating of no candidate beam].  
	Although Zhou teaches, “determining that one or more configuration parameters do not indicate a candidate beam threshold... and based on the determination, transmitting a first uplink signal, wherein the first uplink signal comprises a field indicating that no candidate beam reference signal (RS) is indicated” as set forth above, Zhou does not explicitly teach (see, emphasis), “the secondary cell”. 
	However, Takeda teaches, configuration parameters of a secondary cell, .... a beam failure recovery (BFR) procedure associated with the secondary cell, ... indicated for the secondary cell [FIG. 2; ¶0042, at S101, (the UE) receives PDCCH; note that PDCCH comprises one or more configuration parameters, e.g., CORESET-BFR (see, ¶0089) and further note that the BFR procedure of Takeda is associated with a beam failure in a secondary cell (see, ¶0053)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhou with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 10, Zhou in view of Takeda teaches, “the BFR procedure associated with the secondary cell” as set forth above in claim 9, and Zhou further teaches, transmitting a first uplink signal is based on determining that the one or more first configuration parameters do not indicate one or more candidate beam RSs for the BFR procedure associated with the secondary cell [FIG. 21; ¶0149, transmitting of the BFR request is based on the wireless device of not being able to identify a candidate beam from the configured multiple beams for a beam failure recovery procedure, which requires the wireless devices to determine that the candidate beam is not indicated in the configured multiple beams (i.e., one or more first configuration parameters)].  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Publication No. 2019/0053314) in view of Takeda et al (US Publication No. 2021/0058129) and further in view of Deenoo et al (US Publication No 2020/0374960). 

Regarding claim 11, although Zhou in view of Takeda teaches, “a beam failure recovery procedure associated with the secondary cell” as set forth above in claim 9, Zhou in view of Takeda does not explicitly teach, receiving one or more second message, wherein the second message comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs.
	However, Deenoo teaches, receiving one or more second message [¶0148, (WTRU/UE) receives a configuration], wherein the second message comprises one or more second configuration parameter [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Zhou in view of Takeda by including “receiving one or more second message, wherein the second message comprises one or more second configuration parameter, and wherein the one or more second configuration parameters indicate a plurality of candidate beam RSs“ as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Regarding claim 22, although Zhou in view of Takeda teaches, all the limitations of claim 9, and Takeda teaches, "receiving one or more messages comprising one or more configuration parameters of a secondary cell, wherein ... a configured candidate beam RS set for a BFR procedure associated with the secondary cell; selecting, based on a measurement associated with one or more candidate beam RSs of the secondary cell, a candidate beam reference signal (RS)” as set forth above in claim 21, Zhou in view of Takeda does not explicitly teach (see, emphasis), one or more second messages comprising one or more second configuration parameters.
	However, Deenoo teaches, receiving one or more second messages [¶0148, (WTRU/UE) receives a configuration] comprising one or more second configuration parameters [¶0148, (WTRU/UE) receives a configuration], and wherein the one or more second configuration parameters indicate a configured candidate beam RS set [¶0148, the configuration indicates a first set of beams/cell-specific beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Zhou in view of Takeda by including the above-mentioned features, as taught by Deenoo, because it would provide the system with the enhanced capability of providing efficient beam switching in terms of latency or signaling overhead [¶0138 of Deenoo].

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No 2020/0374960) in view of Takeda (US Publication No. 2021/0084507, hereinafter “Takeda’507). 

Regarding claim 15, Deenoo teaches, a method, comprising: 
receiving, by a wireless device, one or more messages comprising one or more configuration parameters of a secondary cell [¶0148-0149, (WTRU/UE) receives delta configuration corresponding to other beam set than the default beam set (which corresponds to default configuration) of a secondary cell; note that the WTRU performs a beam failure recovery on SCell], wherein the one or more configuration parameters indicate a first set of candidate beam reference signals (RSs) [¶0148-0149, the delta configuration is associated with the other beam set (i.e., first set of candidate beam RSs)]; 
initiating, using a first set of candidate beam RSs, a first beam failure recovery (BFR) procedure associated with the secondary cell [¶0148-0151, note that the delta configuration associated with the other beam sets is for beam failure recovery of Deenoo, ¶0011-0113 of Deenoo describes, (the WTRU) performs/initiates procedure for candidate beam selection, handling beam failure scenarios and selecting resource for beam recovery (i.e., first beam failure recovery procedure) associated with the secondary cell (note that the WTRU performs a beam failure recovery on SCell], using multiple beams recovery candidate beams/other beam set (i.e., first set of candidate beam RSs); further see, ¶0151, (the WTRU) reverts to a default beam set, which implies that (the WTRU) uses the other beam set (prior to reverting to the default beam set) for beam failure recovery (i.e., initiating, using the other beam set, a first beam failure recovery (BFR) procedure)]; 
receiving, during the first BFR procedure, a first message indicating a second set of candidate beam RSs [¶0150-0151, (the WTRU) receives a signaling (DCI) to revert to the default beam set (i.e., second set of candidate beam RSs)] that is different from the first set of candidate beam RSs [¶0151, the default beam set (i.e., second set of candidate beams RSs) corresponding to the default configuration is different from the other beam set (i.e., first set of candidate beam RSs) corresponding to the delta configuration]; 
stopping, based on the receiving the first message, the first BFR procedure [¶0150-0151, reverting to the default beam set for the beam failure recovery, based on the receiving the signaling (DCI) (i.e., first message); this implies that (the WTRU) has used the other beam set (prior to reverting to the default beam set) for beam failure recovery and revert to the default beam set for the beam failure recovery, which is considered as the beam failure recovery based on the other beam set will not be performed (i.e., stopping ... the first BFR procedure)]; and 
initiating, using the second set of candidate beam RSs, a second BFR procedure associated with the secondary cell [¶0150-0151, reverting to the default beam set for the beam failure recovery, based on the receiving the signaling (DCI) (i.e., first message); this implies that (the WTRU) has used the other beam set (prior to reverting to the default beam set) for beam failure recovery and revert to the default beam set (i.e., second set of candidate beam RSs) for the beam failure recovery, which is considered as the beam failure recovery based on the default beam set will be initiated)].  
Although Deenoo teaches, receiving a first message indicating a second set of candidate beam RSs, Deenoo does not explicitly teach (see, emphasis), receiving, during the first BFR procedure, a first message.
However, Takeda’507 teaches, receiving, during the first BFR procedure, a first message [¶0085, (UE) receives CORESET configuration during a beam failure recovery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Deenoo by including “receiving, during the first BFR procedure, a first message“ as taught by Takeda’507, because it would provide the system with the enhanced capability of increasing spectral efficiency and preventing communication throughput from deteriorating [¶0008 of Takeda’507].

Regarding claim 17, Deenoo in view of Takeda’507 teaches, “the stopping the first BFR procedure” as set forth above in claim 15, and Deenoo further teaches, dropping a transmission of an uplink signal for the first BFR procedure [¶0157, (the WTRU) transmits a random access preamble (i.e., uplink signal) during the BFR procedure; note that since the BFR procedure includes transmitting of a random access preamble, stopping of the BFR procedure requires dropping of the transmitting of the random access preamble)], wherein the uplink signal is at least one of: a preamble [¶0157, the uplink signal is the random access preamble]. 

Regarding claim 18, Deenoo in view of Takeda’507 teaches, “the initiating the first BFR procedure using the first set of candidate beam RSs” as set forth above in claim 15, Deenoo further teaches, sending a preamble associated with the second BFR procedure [¶0157, (the WTRU) transmits a random access preamble during the BFR procedure].  

Regarding claim 19, Deenoo in view of Takeda’507 teaches, “the initiating the second BFR procedure using the second set of candidate beam RSs” as set forth above in claim 15, Deenoo further teaches, sending a preamble associated with the second BFR procedure [¶0157, (the WTRU) transmits a random access preamble during the BFR procedure].  

Regarding claim 20, Deenoo teaches, receiving a second message indicating the first set of candidate beam RSs [¶0148-0149, (WTRU/UE) receives configurations of default and delta which include default beam sets corresponding to the default configuration and beam sets corresponding to the delta configuration].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No 2020/0374960) in view of Takeda (US Publication No. 2021/0084507, hereinafter “Takeda’507) and further in view of Kang et al (US Publication No. US 2019/0058517). 

Regarding claim 16, although Deenoo in view of Takeda’507 teaches, all the limitations of claim 15, and Deenoo further teaches, starting, based on the initiating the first BFR procedure, a BFR timer [¶0150, the WTRU determines that the beam recovery timer is expired; note that the expiration of a timer requires starting of the timer beforehand], and a BFR timer [¶0150, a beam recovery timer], the method further, Deenoo in view of Takeda’507 does not explicitly teach (see, emphasis), one or more configuration parameters indicate a value associated with a BFR timer. 
	However, Kang teaches, one or more configuration parameters indicate a value associated with a BFR timer [¶0510, parameter beam failure recovery timer indicates a timer (value) of beam failure recovery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Deenoo in view ofTakeda’507 by including “one or more configuration parameters indicate a value associated with a BFR timer“ as taught by Kang, because it would provide the system with the enhanced capability of tracking reference signals to more precisely perform time/frequency tracking of a user equipment [¶0029 of Kang].

Allowable Subject Matter
Claims 7 and 12-14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469